Case 5:20-cv-00928-DSF-KK Document 31 Filed 12/08/20 Page 1 of 2 Page ID #:320


                                                                          JS-6


                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   CONSTRUCTION LABORERS                 EDCV 20-928 DSF (KKx)
   TRUST FUNDS FOR SOUTHERN
   CALIFORNIA ADMINISTRATIVE
   COMPANY,                              JUDGMENT AND PERMANENT
       Plaintiff,                        INJUNCTION

                    v.

   NUSTART CONSTRUCTION
   SERVICES CORP., et al.,
       Defendants.



      The Court having granted a motion for default judgment,

      IT IS ORDERED AND ADJUDGED that judgment be granted to
   Plaintiff and that Defendant Nustart Construction Services
   Corporation pay Plaintiff $66,610.02, inclusive of costs and attorney’s
   fees. Of that amount, Defendant Andre Paul Bailey shall be liable,
   jointly and severally, for $14,813.54, inclusive of costs and attorney’s
   fees.

      IT IS FURTHER ORDERED AND ADJUDGED that Nustart and
   Bailey, and their managing employees, managing officers, successors,
   agents, assigns and all others acting in active concert or participation
   with them who have actual notice of this injunction for the duration of
   Nustart’s obligations under the collective bargaining agreements with
   the Southern California District Council of Laborers and its affiliated
   Local Unions (“Agreements”) are required to deliver the following, or
   cause to be delivered, to Plaintiff’s offices no later than 4:30 p.m., on
Case 5:20-cv-00928-DSF-KK Document 31 Filed 12/08/20 Page 2 of 2 Page ID #:321




   the 20th day of each month for the duration of Nustart’s obligations
   under the Agreements:

   1.    A complete, truthful and accurate monthly report, as required by
   the Agreements, covering all employees that Nustart employed who
   were covered by the Agreements commencing with Nustart’s October
   2020 contribution report;

   2.    An affidavit or declaration from Nustart through Bailey, or its
   responsible managing officer, or other authorized representative
   attesting from his/her own personal knowledge under penalty of
   perjury to the completeness, truthfulness and accuracy of the monthly
   report; and

   3.    A cashier’s check made payable to the Construction Laborers
   Trust Funds for Southern California, for the full amount of the fringe
   benefit contributions due on the monthly report.



   Date: December 8, 2020              ___________________________
                                       Dale S. Fischer
                                       United States District Judge




                                      2
